The matter was heard by a Referee who filed his report containing a finding of no intolerable cruelty and certain subordinate facts in support of his conclusion. No remonstrance was filed to rulings on evidence, nor was any request filed under the rule (Sec. 169, andSection (b), Practice Book) containing a statement of facts the remonstrant desired incorporated in the report. Without such a request and statement of facts the Court will not examine the transcript for the purpose of itself finding facts contrary to those found by the referee. This Court may not retry the case.
Penn. Dixie Cement, Inc. vs. H. Wales Lines,119 Conn. 603.
The Court may and has examined the transcript upon the remonstrant's claim that facts were found without evidence. The examination discloses the claim to be unfounded.
Grounds B, C and D of the remonstrance are on the ground generally that the report is insufficient for the remonstrant to pursue his claims of law. As to B, it has already been said that no statement of subordinate facts has been requested of the referee by the remonstrant. As to C the referee has complied with the request and the ultimate conclusion is against the defendant. D comes under the same ruling as A and B. No request was made to the referee to find other subordinate facts than he has.
   The subordinate facts found by the referee support the ultimate fact found and judgment is directed for the defendant.